STEVEN D. ROBINSON, Judge
(dissenting).
The issue here is how to choose the proper dictionary meaning of school so as to properly interpret the word school as used in the South Miami Code, section 16-22-1(b). Obviously the city did not mean a school of fish or a school of art, but it might mean not just a grade school but “a place in which persons are instructed in any species of learning . . . any place of discipline or training.” New Webster’s Encylopedia Dictionary.
“Since zoning laws are in derogation of the common law, as a general rule they are subject to strict construction in favor of the right of a property owner to the unrestricted use of his property.” City of Miami Beach v. 100 Lincoln Road, Inc., 214 So.2d 39 (Fla. 3d DCA 1968). The case of Gilden v. Davila, 406 Pa. 484, 178 A.2d 562 (1962), applies this principle to defining an educational institution. Permitted uses must be interpreted broadly, prohibited uses strictly, so that doubts are resolved in a property owner’s favor.
I sympathize with the neighbors whose neighborhood may be made more commercial if this opinion were not a dissent. However, the ambiguous language of the ordinance must be read in the broadest manner that makes contextual sense.
I would grant the relief sought in this appeal and order the City of South Miami to grant a special use permit to permit the gymnastic school.